EXHIBIT 10.1

CONTRACT OF SALE
THIS CONTRACT OF SALE (this “Contract”) is made and entered by and between
Butler Fee LLC, a Delaware limited liability company (“Seller”), and Steadfast
Asset Holdings, Inc., a California corporation and/or its permitted assignee
(“Buyer”), effective as of the date both Buyer and Seller have executed this
Contract (the “Effective Date”).
Buyer and Seller acknowledge and agree that the negotiation, mailing, or
delivery of this Contract by the other party, its agents or attorneys does not
constitute an offer by such party to enter into this transaction or to enter
into any other relationship with the other party, whether on the terms contained
herein or on any other terms. This Contract will not be binding upon either
party, nor will either party have any obligations, liabilities or rights
hereunder, unless both parties have executed and delivered this Contract to the
Title Company (as hereinafter defined) and, until such time, either party may
terminate all negotiations and discussions regarding the subject matter of this
Contract, with or without cause and for any reason whatsoever, without recourse
or liability.
For and in consideration of the mutual covenants and agreements contained in
this Contract and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:
1.PURCHASE AND SALE: Seller agrees to sell and convey to Buyer, and Buyer agrees
to buy from Seller, the Property (as hereinafter defined) for the consideration
and upon the terms, provisions and conditions set forth in this Contract. The
“Property” means:
(a)        The land located at 782 East Butler Road, Mauldin, South Carolina
29662, as more particularly described in the attached Exhibit “A” (the “Land”),
together with (i) all structures, fixtures, buildings and improvements situated
on the Land (collectively, and including without limitation the multi-family
residential project commonly known as Arbors at Brookfield consisting of 702
apartment units situated thereon, the “Improvements”); (ii) Seller’s right,
title, and interest in any easements, licenses, and rights-of-way; development
rights, air rights, and water rights; wastewater, fresh water, storm sewer or
other utility capacity or service commitments and allocations; and other
interests appurtenant to the Land and the Improvements, if any; and (iii)
Seller’s right, title, and interest in any licenses, easements, rights-of-way
and real estate lying in the streets, highways, roads, alleys, rights-of-way or
sidewalks, open or proposed, in front of, above, over, under, through or
adjoining the Land and in and to any strips or gores of real estate adjoining
the Land, if any;
(b)        All equipment, fixtures, appliances, inventory and other personal
property of whatever kind or character owned by Seller that is attached to or
installed or located on or in the Land or the Improvements and used in
connection with the ownership, operation, management or maintenance of the Land
or Improvements, including furniture, furnishings, drapes and floor coverings;
office equipment and supplies; and heating, lighting, refrigeration, plumbing,
ventilating, incinerating, communication, electrical, and air conditioning
equipment (the “Personal Property”); the Personal Property as of the date hereof
is identified on Exhibit “C” attached hereto;
(c)        All of Seller’s right, title and interest in all leases and other
agreements that relate to or affect the Land, the Improvements, or the Personal
Property or their ownership, operation, management or maintenance, including all
tenant leases or other occupancy agreements (collectively, “Leases”) and all
unapplied security deposits made by tenants in connection with the Leases and
held by Seller, its affiliates or its property manager (“Deposits”); all service
and maintenance contracts (“Service Contracts”); any licenses, permits,
certificates of occupancy, and governmental approvals (collectively
“Approvals”), and any warranties, guaranties and bonds relating to the Land or
Improvements; and



    



--------------------------------------------------------------------------------



(d)        All of Seller’s right, title and interest, if any, in and to all
trademarks, trade names, websites, web domains, internet addresses, phone
number(s), fax number(s), logos or symbols under which the Land is or the
Improvements (or any part thereof) are operated.
2.    EARNEST MONEY.
(a)        Within three (3) business days of the Effective Date, Buyer must
deliver to First American Title Insurance Company (the “Title Company” or
“Escrow Agent”), Attention: Kevin W. Wood, Esq., as escrow agent, the sum of
$750,000.00 (by wire transfer) as earnest money (the “Initial Earnest Money”).
If Buyer does not timely deliver the Initial Earnest Money as provided in this
Section, this Contract will terminate and neither party will have any further
rights or obligations hereunder, except for any obligations that expressly
survive termination of this Contract. $50,000.00 of the Initial Earnest Money
will become non-refundable to Buyer upon deposit of the Initial Earnest Money,
except in the event of Seller’s default under this Contract (the “Non-refundable
Earnest Money”). Anything contained herein to the contrary notwithstanding, if
this Contract terminates for any reason other than Seller’s default and Buyer
becomes entitled to a return of the Earnest Money, the Non-refundable Earnest
Money will be paid over by the Title Company to Seller as independent
consideration for Seller’s execution and delivery of this Contract and Buyer’s
inspection rights hereunder. Buyer acknowledges that, except as otherwise
expressly provided in this Contract, any refund of the Earnest Money provided
for in this Contract will be reduced by the Non-refundable Earnest Money.
(b)        Unless Buyer sooner elects to terminate this Contract, Buyer must
deposit additional earnest money in the amount of $1,000,000.00 (by wire
transfer) with the Title Company within one (1) business day following the
Feasibility Period Expiration Date (as hereinafter defined) (the “Additional
Earnest Money”). If Buyer fails to deposit the Additional Earnest Money in the
time and manner required, this Contract will terminate and neither party will
have any further rights or obligations hereunder, except for any obligations
that expressly survive termination of this Contract.
(c)        The Initial Earnest Money, the Additional Earnest Money (if and when
required to be deposited hereunder) and any Extension Earnest Money (hereinafter
defined, if and when required hereunder), and any interest earned on any of the
foregoing are collectively referred to in this Contract as the “Earnest Money”.
At the option of Buyer, all Earnest Money will be held by the Title Company in
one or more government-insured interest-bearing account(s) satisfactory to Buyer
(which shall have no penalty for early withdrawal), and shall not commingle the
Earnest Money with any funds of Escrow Agent or any other person or entity. The
Earnest Money (other than the Non-refundable Earnest Money, which shall become
non-refundable when deposited) will become non-refundable to Buyer upon the
Feasibility Period Expiration Date (or, as to the Additional Earnest Money and
any Extension Earnest Money, upon deposit), except as otherwise expressly
provided by this Contract. If the transaction contemplated by this Contract is
closed, the Earnest Money will be applied to the Sales Price at the closing of
the sale and purchase of the Property (the “Closing”). If the transaction is not
closed, the Earnest Money will be disbursed in accordance with the provisions of
this Contract.



2



--------------------------------------------------------------------------------





(d)        If either Seller or Buyer terminates this Contract pursuant to a
right to do so under this Contract (such party, the “terminating party”), Escrow
Agent is authorized to deliver the Earnest Money to the party entitled to
receive the Earnest Money under the terms of this Contract on the sixth (6th)
business day following the terminating party’s delivery of written notice of
termination to both Escrow Agent and the other party to this Contract (the
“non-terminating party”) unless the non-terminating party delivers written
notice to Escrow Agent that it disputes the right of the terminating party to
receive the Earnest Money on or before 5:00 p.m., Central time on the fifth
(5th) business day following delivery of such notice. In the event of a dispute
regarding the party entitled to receive the Earnest Money, Escrow Agent may
interplead the Earnest Money into a court of competent jurisdiction in
Greenville County, South Carolina. All attorneys’ fees and costs and Escrow
Agent’s costs and expenses incurred in connection with such interpleader shall
be assessed against the party that is not awarded the Earnest Money or, if the
Earnest Money is distributed in part to both parties, then in inverse proportion
to such distribution. As used in this Contract, “business day” means any day
other than a Saturday or Sunday or a legal holiday on which commercial banks are
authorized or required to be closed for business in the State of South Carolina.
Notwithstanding the provisions of this subsection (d) to the contrary, with
respect to any delivery by Buyer of any Termination Notice prior to the
Feasibility Period Expiration Date pursuant to Section 4.(a) of this Contract,
or if no Waiver Notice is provided by Buyer prior to the Feasibility Period
Expiration Date under Section 4.(a) of this Contract, Escrow Agent shall deliver
the Earnest Money to Buyer, less the Non-refundable Earnest Money, without
further instruction from Seller, and deliver the Non-refundable Earnest Money to
Seller without further instruction from Buyer, within two (2) business days of
receipt of such Termination Notice or failure of receipt of such Waiver Notice,
as applicable.
(e)        Escrow Agent shall deliver written confirmation of the date of
receipt of the signatures of each of Seller and Buyer, the Initial Earnest
Money, the Additional Earnest Money and any Extension Earnest Money to the
parties in the manner set forth in Section 16.(a) of this Contract. This
Contract shall be countersigned by Escrow Agent and the provisions hereof shall
constitute joint escrow instructions to Escrow Agent. The provisions of this
Contract relating to the Earnest Money will expressly survive any termination of
this Contract.
3.    CONTRACT SALES PRICE: The total purchase price for the Property (the
“Sales Price”) will be $66,800,000.00. The Sales Price (as adjusted for credits,
prorations and costs as provided in this Contract) will be paid by Buyer at
Closing in U.S. dollars by cashier’s check or certified check drawn on a
national banking association acceptable to Seller or by wire transfer of
immediately available funds (the foregoing types of funds are hereinafter
referred to as “Immediately Available Funds”).
4.    FEASIBILITY STUDY AND INSPECTION:
(a)        Commencing on the Effective Date, but subject to Buyer’s compliance
with the terms of this Section 4 and to Buyer’s not being in default under this
Contract, Buyer is granted the right, at Buyer’s sole expense, to enter onto the
Property in order to conduct any engineering and/or market and economic
feasibility studies of the Property, physical inspections of the Property,
including a Phase I environmental study (but not a Phase II without Seller’s
prior written consent, which will not be unreasonably withheld), and any other
non-invasive test, study, review or inspection of the Property and, to the
extent copies are not provided to Buyer by Seller pursuant to Section 6, to
review and copy Seller’s books and records relating to the Property and any of
the documents described in Section 6, and other matters necessary in the sole
discretion of Buyer to evaluate and analyze the feasibility of the Property for
Buyer’s intended use thereof (the “Feasibility Study”). Buyer or its designated
agents, independent contractors, prospective lender(s) or investor(s), and/or
employees (collectively, “Buyer’s Agents”) may enter upon the Property for
purposes of any tests, reviews and inspections that Buyer deems necessary for
the Feasibility Study; however, all such tests, reviews and inspections will be
conducted in a manner so as not to cause permanent damage to the Property and
that



3



--------------------------------------------------------------------------------



minimize inconveniences to and interruption of the tenants of the Property. If
Buyer determines, in its sole judgment, that Buyer wishes to proceed with the
purchase of the Property, Buyer may waive its termination rights under this
Section by delivering written notice to Seller (the “Waiver Notice”) not later
than 4:00 p.m., pacific standard time on May 27, 2015 (the “Feasibility Period
Expiration Date”), and within one (1) business day following the Feasibility
Period Expiration Date, delivering the Additional Earnest Money to the Title
Company. If Buyer does not deliver the Waiver Notice and deposit the Additional
Earnest Money as required in the prior sentence, this Contract will
automatically terminate without any further action by either party, the Earnest
Money, less the Non-refundable Earnest Money, will be returned to Buyer, the
Non-refundable Earnest Money will be delivered to Seller, and, thereafter,
neither party will have any further rights or obligations hereunder, except
those rights and obligations which are expressly stated to survive termination
of this Contract. If Buyer delivers the Waiver Notice and Additional Earnest
Money in the manner and within the time provided in this Section, the right of
Buyer to terminate this Contract provided in this Section 4.(a) will be deemed
to have been waived by Buyer for all purposes. At any time prior to the
Feasibility Period Expiration Date, Buyer may terminate this Contract for any
reason or for no reason whatsoever by delivery of written notice of such
termination to Seller and Escrow Agent (the “Termination Notice”), in which
event this Contract will automatically terminate without any further action by
either party, the Earnest Money, less the Non-refundable Earnest Money, will be
returned to Buyer, the Non-refundable Earnest Money will be delivered to Seller,
and, thereafter, neither party will have any further rights or obligations
hereunder, except those rights and obligations which are expressly stated to
survive termination of this Contract.
(b)        If Buyer's inspections cause any change, alteration or damage to the
Property and this Contract is terminated for any reason, Buyer must restore the
Property to the condition that existed immediately prior to such change,
alteration or damage, at Buyer's sole expense. The provisions of the previous
sentence shall control over any conflicting or inconsistent provisions contained
in this Contract and shall survive termination of this Contract for a period of
three (3) months; provided however that if Seller has provided written notice to
Buyer specifying, with reasonable detail, a repair Buyer is required to make
hereunder, then such three-month period shall be extended until the repair is
completed by Buyer and approved by Seller.
(c)        Promptly following receipt of payment from Seller for the actual
costs thereof, Buyer agrees to provide Seller with a copy of all third-party
studies and reports prepared for it by Buyer’s Agents relating to the Property,
except for economic feasibility studies (collectively, “Buyer’s Due Diligence
Materials”), within seven days of receipt of such payment; provided however that
such delivery shall be expressly without any representation or warranty and
without right of reliance thereon, and shall be subject to any confidentiality
requirements of the provider of such report. Buyer’s obligations under the prior
sentence will survive termination of this Contract for a period of three (3)
months, provided, however, that if Seller has provided written notice to Buyer
requesting any study or report Buyer is required to provide hereunder, then such
three-month period shall be extended until the study or report is provided by
Buyer.
(d)        EXCEPT TO THE EXTENT ARISING OUT OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLER OR SELLER’S CONTRACTORS, EMPLOYEES, REPRESENTATIVES OR
AGENTS, WHETHER OR NOT THE TRANSACTION DESCRIBED IN THIS CONTRACT CLOSES, BUYER
AGREES TO INDEMNIFY AND HOLD SELLER HARMLESS FROM ALL CLAIMS, LIABILITIES,
DAMAGES AND CAUSES OF ACTION (EACH AND COLLECTIVELY, A “CLAIM”) ARISING OUT OF
BUYER’S ENTRY ON THE PROPERTY AND/OR THE FEASIBILITY STUDY PERFORMED BY BUYER
AND BUYER’S AGENTS; PROVIDED, HOWEVER, THAT BUYER SHALL NOT BE RESPONSIBLE FOR
ANY LOSSES OR EXPENSES RESULTING FROM THE DISCOVERY OF ADVERSE INFORMATION
REGARDING THE PROPERTY OR FOR ANY CONSEQUENTIAL, SPECULATIVE, PUNITIVE OR
INCIDENTAL DAMAGES. Any provision to the contrary herein notwithstanding, the
provisions of the previous sentence shall survive termination of this Contract
for any reason for a period of three (3) months from the date of termination
with respect to any Claim of Seller other than related to third-party Claims,
and three (3) months after Seller’s receipt of written notice of such Claim



4



--------------------------------------------------------------------------------



with respect to any claim based on a Claim made by a third party (but in no
event later than three (3) months after the expiration of such third-party’s
applicable statute of limitations to make such Claim) and, if Seller notifies
Buyer of any Claim within such applicable period, will survive and continue
until the indemnification obligation related to such Claim is satisfied.
(e)        Prior to any entry upon the Land by Buyer or Buyer's Agents, Buyer
must secure, at Buyer's expense, the following policies of insurance, which must
include coverage of the activities of Buyer and Buyer's Agents on the Property:
(a) comprehensive general and property damage insurance, including direct
contractual and contingent liability, with a combined single limit of $1,000,000
for bodily injury to, or death of, any person, or more than one person, on an
occurrence basis, and $1,000,000 for property damage in any one or more
accidents, with aggregate operations on an occurrence basis; and (b)
comprehensive automobile liability insurance with limits of $1,000,000 for
personal injury to, or death of, any one or more persons, in any one accident,
and $1,000,000 for property damage in any one or more accidents. These policies
of insurance must be issued on an occurrence basis, maintained in effect at all
times during the term of this Contract, name Seller as an additional insured and
provide that the policies may not be terminated without 30 days' prior written
notice to Seller. Copies of the certificates of coverage confirming Seller’s
designation as an additional insured must be delivered to Seller prior to any
entry on the Land by Buyer or Buyer's Agents. This Contract supersedes and
replaces the Access Agreement dated April 27, 2015, which is hereby terminated.
(f)    Buyer must give Seller written notice prior to the Feasibility Period
Expiration Date of any Service Contracts Buyer wishes to assume at Closing. Any
Service Contracts that Buyer does not elect to assume will be terminated by
Seller as of the Closing Date at no cost to Buyer; provided, however, that if
Seller is unable to terminate any Service Contracts without payment of a fee or
penalty in excess of $10,000.00, then Seller will give written notice to Buyer
of such inability and Buyer may, as its sole and exclusive remedy, choose, by
giving written notice to Seller within two business days of Seller’s delivery of
such notice, to either (i) pay the amount of the fee or penalty that exceeds
$10,000.00, in which case Seller will terminate such Service Contracts, (ii)
assume such Service Contracts and proceed to Closing, or (iii) terminate this
Contract. In the event of such a termination, the Earnest Money, less the
Non-refundable Earnest Money, will be returned to Buyer, the Non-refundable
Earnest Money will be delivered to Seller, and, thereafter, neither party will
have any further right or obligation hereunder except those rights and
obligations which are expressly stated to survive termination of this Contract.
Seller shall cooperate with Buyer, both before and after Closing, to obtain any
approvals or consents required to assign any Service Contracts that Buyer elects
to assume, including, without limitation, sending requests for such approvals or
consents to the party or parties whose consent or approval is required. If
Seller fails to timely send any such request for approval or consent, Buyer may
do so in Seller’s name. Seller’s obligations under this Section 4.(f) shall
survive Closing for a period of three (3) months.
5.    TITLE APPROVAL:
(a)        Within five days after the Effective Date, Seller will deliver to
Buyer (i) a current Commitment for Title Insurance under which First American
Title Insurance Company commits to issue to Buyer an owner’s title insurance
policy in the form approved by the American Land Title Association dated as of
the date of Closing in the amount of the Sales Price (the “Owner’s Title
Policy”), together with copies of all recorded instruments affecting the
Property and included as exceptions in the Commitment for Title Insurance or
otherwise referenced therein (collectively, the “Commitment”); (ii) a current
tax certificate regarding ad valorem property taxes; and (iii) a copy of
Seller’s most recent existing survey of the Land. Buyer, at its sole option and
expense, may obtain an updated survey (the “Updated Survey”) and, if it elects
to do so, will provide Seller with a copy of the Updated Survey. The existing
survey, together with any Updated Survey obtained by Buyer, are collectively
called the “Survey”. If Buyer, in its sole and absolute discretion, objects to
any items disclosed in the Commitment or Survey, Buyer will give Seller written
notice of its objections by 4:oo pm EDT May 22, 2015. If Buyer gives timely
written notice of any objections,



5



--------------------------------------------------------------------------------



Seller may, but will not be obligated to (except as otherwise expressly provided
in the last sentence of this Section 5(a)), give written notice to Buyer within
five (5) business days of receipt of Buyer’s notice, stating either that (i)
Seller will not remove or remedy any or all of such disapproved matters, or (ii)
Seller will remove and remedy some or all of such disapproved matters. Seller
shall have no obligation to cure any objections set forth in the written notice
from Buyer (except as otherwise expressly provided in the last sentence of this
Section 5(a)) unless Seller agrees in Seller’s discretion to cure any such
objections in writing. Seller’s lack of response shall be deemed as Seller’s
refusal to remove or otherwise cure the objections in Buyer’s notice prior to
Closing (except as otherwise expressly provided in the last sentence of this
Section 5(a)). If Seller elects not to (or is deemed to have refused to) remove
or remedy any or all of such objections, then no later than five (5) days after
receipt of Seller’s response (or deemed response, if no response is given),
Buyer may elect to either (i) terminate this Contract, in which case the Earnest
Money, less the Non-refundable Earnest Money, will be returned to Buyer, the
Non-refundable Earnest Money will be delivered to Seller, and, thereafter,
neither party will have any further right or obligation hereunder except those
rights and obligations that are expressly stated to survive termination of this
Contract, or (ii) waive the unsatisfied objections (which will then become
Permitted Exceptions, as defined below) and proceed to Closing. Buyer’s delivery
to Seller of the Waiver Notice shall constitute Buyer’s election of clause (ii)
of the immediately preceding sentence. Any exception contained in the Commitment
or matter shown on the Survey that is not objected to by Buyer in the manner and
within the time period specified in this Section will be deemed accepted by
Buyer. The term “Permitted Exceptions”, as used in this Contract, will mean
those exceptions to title set forth in the Commitment or matters shown on the
Survey that have been accepted or deemed accepted by Buyer. Notwithstanding
anything to the contrary contained herein, Seller shall be obligated to cure the
following objections: (i) financing liens of an ascertainable amount created by,
under or through Seller, which liens Seller shall cause to be released at or
prior to Closing (with Seller having the right to apply the Sales Price or a
portion thereof for such purpose), and Seller shall deliver the Property free
and clear of any such financing liens, (ii) any exceptions or encumbrances to
title which are created as a result of Seller’s actions after the date of the
Commitment without Buyer’s consent, as provided in Section 5.(b) below, and
(iii) any objections which Seller has agreed, in writing, to cure.
(b)        If, after the date of the Commitment and prior to the date of
Closing, title to the Property becomes subject to any additional lien,
encumbrance or other exception other than as a result of Buyer’s (0r Buyer’s
Agent’s) acts or omissions or a Permitted Exception, Seller will have the
obligation to remove that exception. If Seller is unable to remove the
exception, Seller will notify Buyer and Buyer, within five business days after
receipt of Seller’s notice, may, as its sole and exclusive remedy, elect either
to (i) terminate this Contract by written notice to Seller, in which case the
Earnest Money, less the Non-refundable Earnest Money, will be returned to Buyer,
the Non-refundable Earnest Money will be delivered to Seller, and, thereafter,
neither party will have any further right or obligation hereunder except those
rights and obligations that expressly survive termination of this Contract, (ii)
waive the exception (which will then be deemed a Permitted Exception) and
proceed to Closing, or (iii) if such lien, encumbrance or other exception is
caused by Seller’s act or failure to act in material violation of the terms of
this Contract, exercise its rights and remedies under Section 9.(b). If Buyer
makes no election, Buyer will be deemed to have elected to waive the exception.
Closing shall be delayed as needed to provide Buyer with the full five business
day election period provided herein, but for no longer period.
6.    SUBMISSION MATTERS: Within three business days after the Effective Date,
Seller, to the extent that such items exist and are in Seller’s or Seller’s
agents’ possession or control, at the sole expense of Seller, will deliver to
Buyer (through an electronic drop-box to the extent feasible, and otherwise at
the property manager’s office at the address of the Land) copies of the
documents and instruments pertaining to the Property listed on the attached
Exhibit “B” (the “Submission Matters”). Seller hereby acknowledges and agrees
that the following are in the possession or control of Seller and will be
provided as required in the previous sentence: monthly operating statements
(year-to-date and three-year historical); year-end financial statements, audited
if available (past three years); general ledger (year-to-date and three-year
historical); and copies of all Leases. Additionally, within three business days
after receipt of written request



6



--------------------------------------------------------------------------------



therefor from Buyer, Seller hereby agrees to provide to Buyer (by the same means
as provided in the first sentence hereof) such additional specific documents and
instruments pertaining to the Property as may be reasonably requested by Buyer,
to the extent that such items exist and are in Seller’s or Seller’s agents’
possession or control. Other documents and instruments pertaining to the
Property will be available for inspection and review by Buyer at the Property as
provided in Section 4.(a) above.
7.    CLOSING:
(a)        The Closing will take place through the escrow services of the Title
Company on or before 2:00 p.m., Central Time, on June 30, 2015 (the “Closing
Date”). Buyer must give Seller at least five business days’ notice of the time
and date selected for Closing, but, if no notice is given, Closing will occur on
June 30, 2015. Buyer may extend the last Closing Date permitted under the first
sentence of this Section (the “outside Closing Date”) for one 15-day period by
delivering written notice of such extension to Seller and the Title Company and
depositing (by wire transfer) an additional $300,000.00 (the “Extension Earnest
Money”) with the Title Company on or before 5:00 p.m., Central time, on June 23,
2015. The Extension Earnest Money, if paid, will be non-refundable to Buyer
except in the event of Seller’s default or as otherwise expressly provided in
this Contract, but will apply to the Sales Price if Buyer closes its purchase of
the Property.
(b)        Closing shall not occur unless and until the following conditions
precedent and contingencies have been satisfied or waived in writing by the
party for whose benefit the conditions have been included:
(1)    The Title Company shall have irrevocably committed to Buyer in writing to
issue the Owner’s Title Policy in the form and with content provided in Section
5 above, insuring Buyer’s fee simple title to the Land and Improvements in an
amount equal to the Sales Price subject only to the Permitted Exceptions.
(2)    There shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, against the other
party that would materially and adversely affect that party’s ability to perform
its obligations under this Contract.
In the event any of the conditions set forth in this subsection (b) are not
fulfilled or waived, the party benefited by such conditions may, by written
notice to the other party, terminate this Contract, whereupon all rights and
obligations hereunder of each party shall terminate except those that expressly
survive any termination. In the event this Contract is terminated as a result of
any condition set forth in this subsection (b) that benefits Buyer, Buyer, as
its sole and exclusive remedy, shall be entitled to a refund of the Earnest
Money, less the Non-refundable Earnest Money, which will be delivered to Seller.
(c)    On or before Closing, Seller will execute and acknowledge where necessary
and deliver or cause to be delivered to Buyer, at Seller’s sole cost and expense
except as otherwise provided in this Section, the following:
(1)    any consent to assignment required in connection with an assignment by
Buyer of this Contract permitted under Section 17 or Section 18 (a “Contract
Assignment”)
(2)    a limited warranty deed in the form of attached Exhibit “D” conveying
good and indefeasible title in fee simple to the Land and Improvements to Buyer,
free and clear of any and all liens, encumbrances, easements and assessments,
except for the Permitted Exceptions and any other matters approved or deemed
approved by Buyer;



7



--------------------------------------------------------------------------------



(3)    a bill of sale in the form of attached Exhibit “E” conveying the Personal
Property and any items described in Section 1.(d) to Buyer;
(4)    an assignment and assumption agreement in the form of attached Exhibit
“F” assigning the Leases and any Service Contracts that Buyer has accepted, and
any other items described in Section 1.(c) that are included as part of the
Property (the “Assignment and Assumption Agreement”) under which, subject to the
provisions of Sections 7.(f) and (g), Buyer assumes and indemnifies Seller for
all obligations accruing under the assigned Leases, Service Contracts and such
other items from and after the Closing Date and Seller indemnifies Buyer for any
of such obligations accruing prior to the Closing Date, including any obligation
with respect to the Deposits under the Leases;
(5)    evidence of its capacity and authority for the closing of the transaction
contemplated herein;
(6)    possession of the Property, subject only to the Permitted Exceptions, and
all inventories of supplies on hand at the Property owned by Seller, if any;
(7)    a non-foreign affidavit as permitted by Section 1445(b)(2), Internal
Revenue Code of 1986, as amended;
(8)    affidavit(s) as to construction, debts, liens and parties in possession
in the form customarily used by Title Company, certified to Title Company,
identifying no construction, debts, liens or parties in possession (other than
residential tenants disclosed to Buyer) that may affect the Property after the
Closing Date;
(9)    a certified rent roll for the Property prepared in the same form as the
rent roll delivered to Buyer as part of the Submission Matters, dated not
earlier than one day prior to the Closing Date;
(10)    written notices (the “Tenant Notices”) to each tenant under each Lease
in the form of attached Exhibit “G”, notifying them of the sale and directing
them to pay rent to Buyer at the Buyer’s address specified in the Tenant
Notices; and
(11)    all other documents necessary to close this transaction.
(d)        At the Closing, Buyer will pay the Sales Price (as adjusted for
credits, prorations and costs as provided in this Contract) in Immediately
Available Funds. Buyer will also execute, acknowledge where necessary and
deliver, at Buyer’s sole cost and expense, the following:
(1)    Any Contract Assignment;
(2)    the Assignment and Assumption Agreement;
(3)    evidence of its capacity and authority for the closing of the transaction
contemplated herein;
(4)    the Tenant Notices; and
(5)    all other documents necessary to close this transaction.



8



--------------------------------------------------------------------------------



(e)        At Closing, Seller will pay (i) the costs of any endorsements to the
Owner’s Title Policy to the extent that such endorsements are necessary to cure
any objections that Seller has agreed to cure under Section 5 above, (ii) any
documentary transfer taxes, (iii) one-half (½) of any escrow fee, (iv) Seller’s
attorneys’ fees in connection with the sale and for preparation of the
conveyance documentation, and (v) other expenses stipulated to be paid by Seller
under other provisions of this Contract. Buyer will pay (i) the recording fee
for the deed, (ii) the costs of the Commitment and tax certificates, (iii)
one-half (½) of any escrow fee, (iv) the cost of the Owner’s Title Policy and
the costs of any endorsements (other than those required to be paid by Seller)
or upgrades to the Owner’s Title Policy required by Buyer, (v) the cost of any
Updated Survey, (vi) Buyer’s attorneys’ fees associated with the purchase, (vii)
all costs and recording fees associated with any purchase money financing
obtained by Buyer, and (viii) other expenses stipulated to be paid by Buyer
under other provisions of this Contract.
(f)    Income (including, without limitation, laundry income; rent, late fees
and charges, parking fees, furniture rental, utility reimbursements, and all
other payments received from tenants under or in connection with the Leases; and
rents and other income paid under any Service Contracts Buyer elects to assume
pursuant to Section 4.(f) above, assessments and current taxes), will be
prorated as of 11:59 p.m. on the date immediately prior to the Closing Date (the
“Proration Date”); however, no prorations will be made for delinquent rents
existing as of the Proration Date. Rents collected after the Proration Date from
tenants whose rental was delinquent at the Proration Date shall be deemed to
apply first to the current rental due at the time of payment and second to rents
which were delinquent as of the Proration Date. For a period of sixty (60) days
after the Closing Date, Buyer shall use reasonable efforts to collect all rents
which are delinquent as of the Proration Date with no obligation to commence
litigation to collect such rents. Commencing as of sixty one (61) days after the
Closing Date, Seller may use reasonable efforts, including litigation, to
collect any rents delinquent as of the Proration Date which are still
uncollected; provided, however, that Seller shall not evict any tenant of the
Property or otherwise unreasonably interfere with Buyer’s operation of the
Property. With respect to the Deposits, if any, made by tenants at the Property
and held by Seller, Buyer shall receive credit therefor at Closing and shall
assume all liabilities and obligations of Seller in connection with such
Deposits.
(g)    Utilities, including water, sewer, gas, electricity and trash removal, to
the extent paid for by Seller or required to be paid for by Seller for a period
after Closing, will be prorated as of 11:59 p.m. on the Proration Date. Other
expenses relating to the Property up to the Closing Date and all periods prior
thereto including those required by any Service Contracts, those incurred or
ordered by Seller or Seller’s agents, finder’s fees, leasing commissions, cost
of maintenance, insurance premiums and administrative expenses, will, except for
those addressed in Section 7.(f), be paid for by Seller and Buyer will not be
liable therefor. Buyer will be responsible for all costs and expenses relating
to the Property arising on and after the Closing Date and Buyer will expressly
assume, pursuant to the Assignment and Assumption Agreement, liability under and
responsibility for all Service Contracts which Buyer has accepted in accordance
with this Contract, but under no circumstances shall Buyer have any liability
for any finder’s fees, leasing commissions, cost of maintenance, insurance
premiums and administrative expenses except those arising under such Service
Contracts. Any utility accounts and deposits held by any utility company or
other company servicing the Property will not be assigned to Buyer, but all such
deposits will be returned to Seller and Buyer will be responsible for having the
accounts transferred into Buyer’s name beginning on the Closing Date. All
utility fees/reimbursements payable by tenants under the Leases shall prorated
as provided in Section 7.(f) above.
(h)        Upon Seller’s written request made within one year after the Closing
Date, to the extent then in existence and in Buyer’s possession or control,
Buyer will give Seller access to copies of tenant leases, rent rolls and other
accounting information relating only to the period of Seller’s ownership of the
Property for the purpose of allowing Seller to conduct Seller’s requisite
year-end audit. Seller’s written request must be received by Buyer at least ten
days before the access is required, and access will either be electronic,
on-site or off-site (but, if off-site, at a location within Greenville, South
Carolina metropolitan area) at Buyer’s option.



9



--------------------------------------------------------------------------------



(i)    If the amount of any items to be prorated under Section 7.(f) or Section
7.(g) is not known on the Proration Date, they shall be apportioned on the basis
of the amounts for the immediately preceding period, with a reapportionment as
soon as the new amounts can be ascertained. A subsequent cash adjustment of all
prorations between Seller and Buyer will be made when actual figures are
available, but in any event within 90 days after the Closing Date (except for ad
valorem taxes, which are addressed in the following sentence). If ad valorem
taxes for the year in which the sale is closed are not available on the Closing
Date, taxes will be prorated based on the taxes assessed in the previous year,
with a subsequent cash adjustment to be made between Seller and Buyer, if
necessary, when actual tax figures are available. If any errors or omissions in
computing prorations as of the Proration Date are discovered subsequent to the
Closing Date, then such item shall be reapportioned and such errors and
omissions corrected as soon as practicable after the Closing Date, and the party
owing any sum to the other party will reimburse the party to whom payment is due
within thirty (30) days after receipt of written demand therefor. The parties’
obligations under Subsections 7.(c).(2), (f), (g) and (h) of this Contract and
this Section 7.(i) will survive Closing.
(j)        Not more than forty-eight (48) hours prior to the Closing Date (“Walk
Through Date”), a representative of Buyer and a representative of Seller shall
conduct an onsite walk-through of the then unoccupied rental units on the
Property to determine whether such unoccupied rental units are in “rent ready”
condition. With respect to any rental unit that is vacated either (a) on or
before five (5) days prior to the Closing Date that Seller has not placed in a
“rent ready” condition before the Walk Through Date or (b) on or after the Walk
Through Date, Buyer shall receive a credit against the Sales Price at Closing in
the amount of $750 per unit. As used herein, “‘rent ready’ condition” means the
condition that Seller places unoccupied units in, pursuant to Seller’s practice
and procedures as of the date of this Contract, prior to making units available
for rental. Nothing contained in this Section 7.(j) shall be construed as
limiting Buyer’s rights or increasing Seller’s obligations under the other
provisions of this Contract.
8.    BROKER:    Seller agrees to pay at Closing, but only if, as and when the
Closing actually occurs and the Sales Price is funded to Seller, a real estate
commission to CBRE, Inc. (the “Broker”), in accordance with a separate written
commission agreement between Seller and the Broker. Buyer will have no
obligation with respect to this commission or any other fees to Broker relating
to this Contract and Seller shall indemnify and hold Buyer harmless from and
against any commissions or claims of Broker. Buyer and Seller each represents
and warrants to the other that it has not engaged or utilized any other agents
or brokers in connection with this transaction and agrees to indemnify and hold
the other party harmless from and against any commissions or claims of any other
agents, brokers or similar parties claiming by, through or under the
indemnifying party.
9.    DEFAULT:
(a)        Except as otherwise provided in Subsections 9.(a)(1) and (2), below,
if the transaction contemplated by this Contract is not consummated due to
Buyer’s breach or failure to perform all of its obligations under this Contract,
Seller may, if such breach or failure is not cured by the third business day
after written notice thereof from Seller (except with respect to Buyer’s
obligation to deliver the Sales Price on the Closing Date pursuant to Section
7.(d), for which no notice or cure period shall be required), as its sole and
exclusive remedy, terminate this Contract and receive the Earnest Money as
liquidated damages. The foregoing notwithstanding:
(1)    If, after termination of this Contract, Buyer fails to perform or comply
with any of its obligations that expressly survive the termination of this
Contract (collectively, “Buyer’s Post Termination Obligations”), then Seller
will be entitled to (a) recover damages for Buyer’s failure to comply with
Buyer’s Post Termination Obligations; (b) enforce specific performance of
Buyer’s Post Termination Obligations; and (c) recover from Buyer any amounts to
which Seller is entitled under Section 11 hereof. Seller’s recovery or retention
of the Earnest M



10



--------------------------------------------------------------------------------



oney will not limit Seller’s right to exercise the remedies set out in subparts
(a), (b) and (c) of the preceding sentence.
(2)    If Buyer files a lis pendens or an action for specific performance
against Seller or records or causes to be recorded any document that creates a
title encumbrance affecting or against the Property and fails to prevail in a
final, non-appealable judgment, Seller will be entitled to pursue any remedies
available at law or in equity with respect thereto, including, but not limited
to, a suit for damages and recovery of reasonable attorney’s fees and costs.
SELLER AND BUYER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO
DETERMINE, AND THAT THE EARNEST MONEY IS A REASONABLE ESTIMATE OF SELLER’S
DAMAGES RESULTING FROM A DEFAULT BY BUYER IN ITS OBLIGATION TO PURCHASE THE
PROPERTY AND IS NOT A PENALTY. SELLER AND BUYER FURTHER AGREE THAT THIS SECTION
9(a) IS INTENDED TO AND DOES LIQUIDATE THE AMOUNT OF DAMAGES DUE SELLER, AND
SHALL BE SELLER’S EXCLUSIVE REMEDY (EXCEPT AS OTHERWISE PROVIDED IN SUBSECTIONS
9(a)(1) and 9(a)(2)) AGAINST BUYER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR
RELATED TO A BREACH BY BUYER OF ITS COVENANTS OR ITS OBLIGATION TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OTHER THAN WITH RESPECT TO
BUYER’S INDEMNITY AND CONFIDENTIALITY OBLIGATIONS HEREUNDER TO THE EXTENT THE
SAME EXPRESSLY SURVIVE TERMINATION OF THIS CONTRACT.
(b)        If the transaction contemplated by this Contract is not consummated
due to Seller’s breach or failure to perform all of its obligations under this
Contract, or Seller otherwise materially defaults on its obligations hereunder
at or prior to Closing for any reason except failure by Buyer to perform
hereunder or if prior to Closing any one or more of Seller’s representations or
warranties are breached in any material respect (such that it, in Buyer’s good
faith discretion, is unwilling to purchase the Property and/or Buyer’s investors
or lenders are unwilling to invest in or finance the Property), and such default
or breach is not cured by the fifth (5th) business day after receipt of written
notice thereof from Buyer (except that no notice or cure period shall be
required if Seller fails to consummate the sale of the Property hereunder on the
Closing Date), Buyer may, as its sole and exclusive remedy, either (i) terminate
this Contract and recover the Earnest Money, and Buyer’s Costs (as hereinafter
defined) incurred as of the date of such termination in an amount not to exceed
$150,000.00; provided, however, if Buyer elects to terminate this Contract due
to a willful and intentional default by Seller, in addition to the recovery of
the Earnest Money and Buyer’s Costs incurred as of the date of such termination
in an amount not to exceed $150,000.00, Buyer shall be entitled to reimbursement
of any actual non-refundable rate-lock, spread-lock or similar fees incurred by
Buyer in connection with the financing of the Property; further provided,
however, the termination of this Contract shall not be effective, and Buyer
shall not be entitled to reimbursement of any costs or fees under this clause
(i), unless and until Buyer provides Seller written notice of such willful and
intentional default and Seller fails to cure such default within the five (5)
business day period described above (except that no such notice and cure period
shall be required if Seller fails to consummate the sale of the Property
hereunder on the Closing Date); (ii) subject to and specifically contingent upon
Buyer’s satisfaction of the conditions to such an action set forth in this
Subsection 9.(b)., sue Seller for specific performance of Seller’s obligations
to convey the Property pursuant to this Contract; or (iii) waive said failure or
breach and proceed to Closing without any reduction in the Sales Price.
Notwithstanding any provision in this Contract to the contrary, it is
specifically agreed that Buyer will not have the right to enforce specific
performance of Seller’s obligations under this Contract or to place a lis
pendens on the Property or otherwise encumber the Property in any way unless (i)
on the outside Closing Date, Buyer timely tenders performance under this
Contract by delivering to the Title Company fully executed originals of all
documents required to be executed by Buyer under the terms and provisions of
this Contract, depositing with the Title Company cash or other Immediately
Available



11



--------------------------------------------------------------------------------



Funds in the amount of $6,680,000.00 plus a sum equal to all expenses that are
required to be paid by Buyer under the terms and provisions of this Contract,
and providing evidence that it has Immediately Available Funds sufficient to pay
the balance of the Sales Price; (ii) despite such tender of performance by
Buyer, Seller fails or refuses to close the transaction evidenced by this
Contract; and (iii) Buyer institutes, within sixty (60) days after the outside
Closing Date, an action in a court with jurisdiction in the venue specified
under this Contract (the “Court”), seeking to enforce specific performance of
Seller’s obligations under this Contract. If Buyer satisfies the foregoing
requirements, then $6,680,000.00 out of the sum delivered to the Title Company
shall be paid by the Title Company into the registry of the Court and be
retained by the Court until all disputes between the parties related to this
Contract have been resolved, either by final non-appealable judgment or by final
binding settlement agreement. Each party agrees to execute and deliver such
joint instructions, joint motions and other instruments as may be necessary to
effectuate the transfer of the funds from the Title Company to the Court
contemplated by this Subsection. BUYER HERBY WAIVES ALL RIGHTS WHICH BUYER HAS
OR MAY HAVE TO ENFORCE SPECIFIC PERFORMANCE OF SELLER’S OBLIGATIONS UNDER THIS
CONTRACT AND/OR TO PLACE A LIS PENDENS ON THE PROPERTY WITHOUT SATISFYING THE
REQUIREMENTS AND CONDITIONS SET OUT IN THIS SUBSECTION.
(c)         If Buyer elects to pursue specific performance and such remedy is
not available due to Seller’s prior sale or conveyance of the Property or other
willful and intentional act or omission of Seller, Buyer will be entitled, as
its sole and exclusive remedy, to recover the Earnest Money and liquidated
damages from Seller in the amount of $1,000,000.00 plus Buyer’s Costs in an
amount not to exceed $50,000.00, and any amounts payable under Section 11. For
purposes of this Contract, “Buyer’s Costs” shall mean the actual expenses
incurred by Buyer and paid (1) to Buyer’s attorneys (including in-house
attorneys) in connection with the negotiation of this Contract or the proposed
purchase of the Property; (2) to third party consultants in connection with the
performance of examinations, inspections and/or investigations pursuant to
Section 4.(a); and (3) to any potential lender or investor in connection with
any proposed financing of or investment in the Property.
(d)        Notwithstanding the limitations in Subsection (b) above or any other
provision of this Contract, if, after termination of this Contract, Seller fails
to perform or comply with any of its obligations that expressly survive the
termination of this Contract (collectively, “Seller’s Post Termination
Obligations”), then Buyer will be entitled, as its sole and exclusive remedy to
(a) recover any actual damages for Seller’s failure to comply with Seller’s Post
Termination Obligations not to exceed an amount equal to one percent (1%) of the
Sales Price; (b) enforce specific performance of Seller’s Post Termination
Obligations; and (c) recover from Seller any amounts to which Buyer is entitled
under Section 11 hereof.
(e)        Seller shall indemnify and defend Buyer against and hold Buyer
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements to the extent
Buyer is entitled thereto under Section 11 hereof, (i) that may be suffered or
incurred by Buyer as a result of any breach of this Contract by Seller or if any
representation or warranty made by Seller in this Contract was untrue or
incorrect in any material respect when made, (ii) arising from or based on any
failure by Seller to perform all obligations of Seller in accordance with the
Leases, Service Contracts, Approvals or Permitted Exceptions before the Closing
Date, or (iii) arising from any personal injury or property damage to the
property of a third party occurring in, on or about the Property before the
Closing Date. The indemnification obligations of Seller set forth in this
Contract shall survive the Closing or termination of this Contract for a period
of twelve (12) months. Any claim made by Buyer in connection with said
indemnities must be made within eighteen (18) months after the Closing or
termination or shall automatically be null, void and of no force or effect
whatsoever, and Buyer’s remedies for any such claim shall be limited to recovery
of damages not to exceed an amount equal to one percent (1%) of the Sales Price;
provided, however, that there shall be no such monetary limitation on Buyer’s
damages in connection with any third party personal injury or property damage
claims; and provided further however that Buyer shall not be entitled to
indemnification from Seller with respect to a breach by Seller of a
representation or



12



--------------------------------------------------------------------------------



warranty or of this Contract of which Buyer had actual knowledge prior to
Closing, it being understood and agreed that Buyer’s remedies with respect to
any such breach actually discovered by Buyer prior to Closing shall be as set
forth in Section 9.(b) above.
(f)        Buyer shall indemnify and defend Seller against and hold Seller
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements to the extent
Seller is entitled thereto under Section 11 hereof, (i) that may be suffered or
incurred by Seller as a result of any breach of this Contract by Buyer or if any
representation or warranty made by Buyer in this Contract was untrue or
incorrect in any material respect when made, (ii) arising from or based on any
failure by Buyer to perform all obligations of Buyer in accordance with the
Leases, Deposits, Service Contracts, Approvals or Permitted Exceptions on or
after the Closing Date, or (iii) arising from any personal injury or property
damage to the property of a third party occurring in, on or about the Property
on or after the Closing Date. The indemnification obligations of Buyer set forth
in this Contract shall survive the termination of this Contract or Closing for a
period of twelve (12) months. Any claim made by Seller in connection with said
indemnities shall be made within eighteen (18) months after the Closing or
termination or shall automatically be null, void and of no force or effect
whatsoever, and Seller’s remedies for any such claim shall be limited to
recovery of damages not to exceed an amount equal to one percent (1%) of the
Sales Price; provided, however, that there shall be no such monetary limitation
on Seller’s damages in connection with any third party personal injury or
property damage claims; and provided further however that Seller shall not be
entitled to indemnification from Buyer with respect to a breach by Buyer of a
representation or warranty or of this Contract of which Seller had actual
knowledge prior to Closing, it being understood and agreed that Seller’s
remedies with respect to any such breach actually discovered by Seller prior to
Closing shall be as set forth in Section 9.(a) above.
10.    WAIVER OF JURY TRIAL. THE PARTIES HEREBY BOTH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ALL OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY WITH RESPECT
TO ANY AND ALL DISPUTES OF ANY KIND OR NATURE WHICH ARE BASED ON OR WHICH ARISE
OUT OF OR IN CONNECTION WITH: (A) THIS CONTRACT; OR (B) ANY DOCUMENT, INSTRUMENT
OR OTHER AGREEMENT THAT IS EXECUTED OR IS CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH THIS CONTRACT; OR (C) ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER ORAL OR WRITTEN) OR ACTION OF EITHER PARTY WHICH RELATES TO,
CONCERNS OR ARISES OUT OF OR IN CONNECTION WITH THIS CONTRACT OR ANY DOCUMENT,
INSTRUMENT OR OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH OF THIS CONTRACT. THE FOREGOING WAIVER WILL APPLY TO ANY AND ALL
LITIGATION OF ANY KIND OR NATURE, WHETHER IN CONTRACT OR TORT, AT LAW OR IN
EQUITY, AND WHETHER RELATED TO ANY DIRECT CLAIM, COUNTERCLAIM, CROSS CLAIM OR
THIRD PARTY CLAIM. EACH PARTY CERTIFIES TO THE OTHER PARTY THAT NO
REPRESENTATIVE, AGENT OR COUNSEL OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR IMPLICITLY, TO SUCH PARTY THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS WAIVER. NO REPRESENTATIVE, AGENT OR COUNSEL OF
EITHER PARTY HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS WAIVER. EITHER
PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE EVIDENCE THAT
BOTH PARTIES HAVE WAIVED THEIR RIGHTS TO TRIAL BY JURY. THIS WAIVER OF JURY
TRIAL IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS CONTRACT.
11.    ATTORNEYS’ FEES: Any signatory to this Contract who is the prevailing
party in any legal proceeding against any other signatory brought under or with
respect to this Contract or transaction will be additionally entitled to recover
court costs and reasonable attorneys’ fees from the non-prevailing party.



13



--------------------------------------------------------------------------------



12.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER: Seller hereby
represents and warrants to Buyer, which representations and warranties will be
deemed made by Seller to Buyer as of the Effective Date and also as of the
Closing Date, that:
(a)        Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified and in good standing in the State in which the Land is located.
Seller has the right, power and authority to enter into this Contract and to
sell and convey the Property as provided in this Contract without the need for
further approvals. Seller has the right, power and authority to carry out
Seller’s obligations hereunder and all requisite action necessary to authorize
Seller to enter into this Contract and carry out Seller’s obligations hereunder
have been, or on the Closing Date will have been, taken. This Contract is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms. There is no agreement to which Seller is a party or,
to Seller’s current actual knowledge, that is binding on Seller which is in
conflict with this Contract.
(b)        To Seller’s current, actual knowledge, Seller has received no written
notice of any (i) pending or threatened improvement liens, special assessments
or condemnations against the Property by any governmental authority, or (ii)
alleged violation of any law, statute, rule, regulation, ordinance, covenant,
condition or restriction, or breach of any Approvals or the Permitted
Exceptions.
(c)        Seller has not been served with citation or summons in connection
with or filed any action, suit, proceeding or claim presently pending in any
court or before any federal, state, county or municipal department, commission,
board, bureau or agency, or other governmental instrumentality or before any
arbitration tribunal or panel affecting (i) the Property or any portion thereof,
(ii) Seller’s title, use, operation or ownership of the Property, or (iii)
Seller’s ability to perform its obligations under this Contract nor, to Seller’s
current actual knowledge, is any such action, suit, proceeding or claim
currently threatened. To Seller’s current actual knowledge, Seller has received
no written notice from any insurance broker, agent or underwriter that any
noninsurable condition exists in, on or about the Property or any part thereof.
To Seller’s current, actual knowledge, the Property and the use and occupancy
thereof are in compliance in all material respects with all applicable building,
earthquake, zoning, land use, environmental, antipollution, health, fire,
safety, access and accommodations for the physically handicapped, subdivision,
energy and resource conservation and similar laws, statutes, rules, regulations
and ordinances and all covenants, conditions and restrictions binding on the
Property, except as otherwise set forth in the Submission Matters.
(d)        Seller agrees to advise Buyer promptly of (and provide Buyer with
copies of all pleadings and/or non-privileged third party correspondence
relating to) (i) any litigation, arbitration, administrative hearing, proceeding
or claim in any court or before any federal, state, county or municipal
department, commission, board, bureau or agency, or other governmental
instrumentality or before any arbitration tribunal or panel of which Seller is
given written notice concerning or affecting the Property that is instituted
after the Effective Date, and (ii) all written notices given or received by
Seller after the Effective Date asserting any breach or default under the Leases
or the Service Contracts or any violation of the Approvals or Permitted
Exceptions.
(e)        To Seller’s current actual knowledge, the Property is not in
violation of any “Environmental Laws”, meaning all federal, state and local
laws, ordinances, rules and regulations now in force in any way relating to or
regulating human health or safety, or industrial hygiene or environmental
conditions, or protection of the environment, or pollution or contamination of
the air, soil, surface water or groundwater, and including without limitation
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act of 1976 (“RCRA”), the Toxic
Substances Control Act, the Hazardous Materials Transportation Act, the Clean
Water Act and all applicable laws and regulations, as such laws have been
supplemented or amended, except as otherwise provided in the Submission Matters.
To Seller’s current, actual knowledge, Seller has received no written notice or
report indicating the presence of hazardous substances affecting the Property
other than any such notice or report disclosed to Buyer as



14



--------------------------------------------------------------------------------



part of the Submission Matters, including the asbestos screening report included
in the Submission Matters. If Seller receives any written notice that any
hazardous substances may have been released or that any violation of any
Environmental Laws may have occurred at the Property, Seller shall promptly
deliver a copy thereof to Buyer. Additionally, Seller agrees to promptly provide
to Buyer all written communications received by Seller from any person or given
by Seller to any person concerning any release or threatened release of any
hazardous substances in, on or under the Property (or any nearby real property
which could migrate to the Property) or any violation of any Environmental Laws
at the Property.
(f)        During the term of this Contract, Seller will (i) operate and
maintain the Property as an apartment complex in the same manner and with the
same care as is Seller’s current practice (including, without limitation,
maintenance of substantially the same advertising and marketing programs for the
Property in effect as of the date hereof), (ii) comply with the Approvals,
Permitted Exceptions, and all covenants, conditions, restrictions, laws,
statutes, rules, regulations and ordinances applicable to the Property, and
(iii) perform when due all of Seller’s obligations under the Leases, Service
Contracts, Approvals and Permitted Exceptions in accordance with the terms
thereof. Seller will not enter into any Leases or modify existing Leases except
in the ordinary course of operating the Property consistent with Seller’s
current leasing practices as of the date hereof, including, without limitation,
current rental rates and concessions. Without Buyer’s prior written consent,
Seller will not enter into any additional Service Contracts that would either be
binding on Buyer or the Property after Closing or which do not include a
provision allowing termination upon 30 days’ notice, without fee or penalty.
Seller shall not initiate or consent to, approve or otherwise take any action to
change the zoning or any other governmental rules or regulations presently
applicable to all or any part of the Property.
(g)        To Seller’s current, actual knowledge, Seller has not received any
written notice that (i) the Property, or any portion thereof, or (ii) Seller’s
use, operation or ownership of the Property is in material violation of any
laws, rules, ordinances or regulations of any applicable governmental authority
or body, including, any state or federal environmental law, rule or regulation,
except as otherwise provided in the Submission Matters.
(h)        Seller agrees to advise Buyer promptly (and provide Buyer with copies
of all written notices and/or non-privileged third party correspondence relating
thereto) if Seller receives written notice regarding any matter described in
Subsection (g) above after the Effective Date.
(i)        To Seller’s current actual knowledge, Exhibit “C” attached hereto is
a materially accurate and complete list of all tangible personal property owned
by Seller and located at the Land relating to the ownership, management,
operation, maintenance or repair of the Property and Seller has (and can convey
at Closing) good title to the Personal Property free and clear of all liens,
encumbrances, security interests and adverse claims of any kind or nature
whatsoever, other than liens, encumbrances and security interests that will be
terminated at or prior to Closing.
(j)        To Seller’s current actual knowledge, Exhibit B-1 attached hereto is
an accurate and complete list of all presently effective Service Contracts
relating to the Property.
(k)        To Seller’s current, actual knowledge, all of the Leases are
described in the rent roll attached hereto as Exhibit “H”, and there are no
persons leasing, using or occupying the Property or any part thereof except the
tenants under the Leases (and as provided by the Service Contracts and Permitted
Exceptions). All information provided to Buyer concerning the Leases, including
without limitation set forth on the rent roll attached hereto or, as of the
Closing Date, the rent roll to be provided under Section 7.(c)(9), is, to
Seller’s current actual knowledge, accurate and complete in all material
respects. Except as set forth on such rent roll, to the current, actual
knowledge of Seller, the Leases are in full force and effect, have not been
amended or modified; the full current rent is accruing thereunder; no monthly
rent has been paid more than one (1) month in advance (except as otherwise
expressly permitted or required pursuant to the terms of the Leases



15



--------------------------------------------------------------------------------



or as set forth in such rent roll) and no Deposit or prepaid rent has been paid
except as set forth on such rent roll. To Seller’s current actual knowledge, no
event has occurred or condition exists which, with or without notice or the
passage of time, or both, would constitute a breach or a default by the landlord
or by any tenant under the Leases except as set forth in such rent roll. To
Seller’s current actual knowledge, Seller has received no written notice from
any tenant under the Leases claiming any breach or default by Seller under any
of the Leases. To the current actual knowledge of Seller, except as set forth on
such rent roll, no concession, moving or relocation allowance or credit, or
other payment or credit of any kind is presently owed, or will or could become
due and payable, to any tenant under the Leases. Seller has (and can convey at
Closing) good title to the Leases, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever, other
than the Permitted Exceptions and liens, encumbrances and security interests
that will be terminated at or prior to Closing.
(l)        Seller is solvent, has not made a general assignment for the benefit
of its creditors, and has not admitted in writing its inability to pay its debts
as they become due, nor has Seller filed, nor does it contemplate the filing of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or any other proceeding for the relief of debts in general, nor has
any such proceeding been instituted by or against Seller.
(m)    All of Seller’s loans with lenders with liens affecting the Property are
currently in good standing and not in default, and Seller shall cause all such
lenders to reconvey or release (as applicable) such liens at Closing.
(n)        Neither Seller nor, to Seller’s current actual knowledge, any
previous owner of the Property has sold, transferred, conveyed, or entered into
any agreement regarding water or water rights relating to the Property, except
for usual and customary water utility service agreements and as otherwise
expressly set forth in the Commitment.
(o)        To Seller’s current actual knowledge, all of the Submission Matters
provided to Buyer are, in all material respects, true and complete copies of
such documents. Seller has used commercially reasonable efforts to disclose to
Buyer, in writing (which disclosure may be by delivery of the Submission
Matters), all material information, knowledge and findings relating to the
Property and its operations in Seller’s possession or control.
(p)        Seller shall (i) promptly provide to Buyer copies of any Service
Contracts entered into after the date hereof and any documents or materials
received by Seller from and after the date hereof that would have been included
in Submission Matters if received prior to such date and (ii) within two (2)
business days after Seller’s receipt of request therefor, provide to Buyer an
updated rent roll with all information concerning the Leases updated through the
date that is one (1) business day before the date that the updated rent roll is
delivered to Buyer.
(q)        Between the Effective Date and the Closing Date, Seller shall not
sell, convey, assign, transfer, encumber or otherwise dispose of the Property or
any material part thereof or interest therein (the foregoing will not be deemed
to prevent Seller from entering into Leases and other agreements in accordance
with and subject to the terms of this Contract or using office supplies,
cleaning supplies and other similar items in the ordinary course of business,
and or from disposing of items of equipment and other Personal Property that are
replaced by Seller in the ordinary course of business).
Anything herein to the contrary notwithstanding, all of Seller’s representations
and warranties set out above or elsewhere in this Contract are given by Seller
and accepted by Buyer subject to all matters disclosed in this Contract, by the
Submission Matters, by Buyer’s Due Diligence Materials and/or the Permitted
Exceptions. Seller’s representations and warranties will survive the Closing for
twelve months



16



--------------------------------------------------------------------------------



and any claim by Buyer related to any alleged misrepresentation or breach of a
covenant must be asserted and the lawsuit filed within eighteen months after the
Closing Date, all as provided in Section 9.(d) above.
As used herein, “current” means at the time a representation was made and
“actual knowledge” means the conscious knowledge of Seller’s representative,
Jeff Tabor (“Seller’s Representative”), without the duty of investigation or
inquiry. If, after Effective Date, Seller receives written notice or Seller’s
Representative obtains actual knowledge that any of the representations set
forth above are or have become materially inaccurate, then Seller will give
written notice to Buyer describing the inaccuracy in reasonable detail and
Buyer, as its sole and exclusive remedy (unless such change is due to a breach
by Seller of this Contract, in which event Buyer shall have its rights and
remedies under Section 9.(b)), may elect to terminate this Contract within five
business days of receipt of such notice, in which event the Earnest Money (other
than the Non-refundable Earnest Money) will be promptly returned to Buyer and,
thereafter, neither party will have any further right or obligation hereunder
except those rights and obligations which expressly survive termination of this
Contract, or Buyer may waive the inaccuracy, accept such modified representation
as Seller is then able to give consistent with Seller’s notice and proceed to
Closing. The foregoing will control and conflicting or inconsistent provision of
this Contract and, if necessary, Closing will be extended in order to allow
Buyer the full five business day period to make its election. If Buyer fails to
terminate this Contract within this five business day period, then Buyer will be
deemed conclusively to have waived such inaccuracy and elected to proceed to
Closing. Notwithstanding the foregoing, if any inaccuracy in a representation
arises due to a default under a loan secured by a lien against the Property,
Seller may elect to cure such default at or prior to Closing, in which case the
inaccuracy will be deemed to have been cured and no remedy described above will
be available to Buyer unless Seller fails to so cure on or prior to Closing.
13.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER: Buyer hereby
represents and warrants to Seller, which representations and warranties will be
deemed made by Buyer to Seller as of the Effective Date and also as of the
Closing Date, that:
(a)        Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. Buyer has the organizational
power and authority to enter into this Contract, to purchase the Property as
provided in this Contract and to carry out Buyer’s obligations hereunder, and
all requisite action necessary to authorize Buyer to enter into this Contract
and carry out Buyer’s obligations hereunder has been, or on the Closing Date
will have been, taken. This Contract is a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. There is no
agreement to which Buyer is a party or, to Buyer’s knowledge, that is binding on
Buyer, which is in conflict with this Contract
(b)        Intentionally omitted.
(c)        BUYER WILL CONDUCT ITS OWN INDEPENDENT INVESTIGATION AND INSPECTION
OF THE PROPERTY AND IS RELYING SOLELY ON SUCH INDEPENDENT INVESTIGATION AND
INSPECTION AND NOT ON ANY INFORMATION PROVIDED BY SELLER OR SELLER’S AGENTS
(EXCEPT THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF SELLER
EXPRESSLY PROVIDED IN THIS CONTRACT OR IN THE CONVEYANCE DOCUMENTS EXECUTED BY
SELLER (THE “EXPRESS REPRESENTATIONS”) IN DETERMINING WHETHER TO PURCHASE THE
PROPERTY.
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE,
AND SPECIFICALLY DISCLAIMS ANY AND ALL REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS, OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS
TO, CONCERNING OR WITH RESPECT TO THE PROPERTY, OTHER THAN THE EXPRESS
REPRESENTATIONS, INCLUDING, BUT NOT LIMITED TO: (A) THE NATURE, QUALITY, OR
CONDITION OF THE PROPERTY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C)
THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL



17



--------------------------------------------------------------------------------



ACTIVITIES AND USES WHICH BUYER MAY CONDUCT THEREON; (D) THE COMPLIANCE OF OR BY
THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF
ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, INCLUDING, BUT NOT LIMITED TO,
ANY STATE OR FEDERAL ENVIRONMENTAL LAW, RULE OR REGULATION; (E) THE
HABITABILITY, MERCHANTABILITY, OR FITNESS OF THE PROPERTY FOR A PARTICULAR
PURPOSE; OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY. BUYER HEREBY
WAIVES ANY SUCH REPRESENTATION, WARRANTY, PROMISES, COVENANTS, AGREEMENTS, OR
GUARANTIES OTHER THAN THE EXPRESS REPRESENTATIONS.
BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED BY SELLER
UNDER THIS AGREEMENT, OTHER THAN THE RENT ROLL, HAS NOT BEEN INDEPENDENTLY
INVESTIGATED OR VERIFIED BY SELLER AND SELLER HAS MADE AND IS MAKING NO
REPRESENTATION OR WARRANTY WHATSOEVER AS TO THE ACCURACY OR COMPLETENESS OF SUCH
INFORMATION (OTHER THAN THE RENT ROLL) AND FURTHER, SELLER IS NOT AND WILL NOT
BE LIABLE FOR OR BOUND BYT ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS,
REPORTS OTHER INFORMATION PERTAINING TO THE PROPERTY OR ITS OPERATION FUNISHED
BY ANY BROKER, AGENT, OR OTHER PERSON, EXCEPT AS EXPRESSLY SET FORTH IN THIS
CONTRACT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, OTHER THAN THE EXPRESS
REPRESENTATIONS, SELLER IS CONVEYING THE PROPERTY TO BUYER “AS IS,” WHERE IS,”
AND “WITH ALL FAULTS” AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES,
REPRESENTATIONS, OR GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE,
OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER. BUYER ACKNOWLEDGES THAT THIS
SUBSECTION (c) CONSTITUTES A MATERIAL PORTION OF THE CONSIDERATION FOR THIS
TRANSACTION AND THAT SELLER WOULD NOT AGREE TO SELL THE PROPERTY TO BUYER ON ANY
OTHER BASIS.
The foregoing representations and warranties will survive the Closing for twelve
months and any claim by Seller related to any alleged misrepresentation or
breach of a covenant must be asserted and the lawsuit filed within eighteen
months after the Closing Date; provided however, that in the event that a
lawsuit has been filed by Buyer against Seller, each such period shall be
extended by six (6) months solely for purposes of any counterclaim by Seller
with respect thereto.
14.    CONDEMNATION: If, prior to the Closing Date, condemnation proceedings are
commenced against any material portion of the Property, then, at Buyer’s option
exercisable by delivery of written notice to Seller within twenty days after
Seller notifies Buyer of the condemnation proceedings, this Contract will
terminate and the Earnest Money will be delivered to Buyer. If necessary, the
Closing Date shall be postponed until Seller has given the notice to Buyer
required by this Section and the period of 20 days described in this Section has
expired. If Buyer chooses not to terminate this Contract, or if Buyer does not
exercise its right to terminate this Contract within this twenty-day period, the
Closing will occur subject to the condemnation proceedings, Buyer will have the
right to appear in the condemnation proceedings and, at Closing, Seller will
assign to Buyer the entire condemnation award (or, if not theretofore received,
the right to receive such award) and the Sales Price will not be reduced. As
used in this Section, the term “material” means (x) in excess of 5% of the total
area of the Land, in excess of 10% of the value of the Land, or in excess of 1%
of the value of the Property, (y) an area of the Land that is required to
provide utilities or access to the Improvements or (z) an area of Land the
absence of which would have a material adverse effect on the use or value of,
access to, or parking at, the Property.
15.    DAMAGE TO PROPERTY: Seller agrees to give Buyer prompt notice of any fire
or other casualty affecting the Land, the Improvements or the Personal Property
between the Effective Date and the Closing. If, prior to the Closing, the
Property is damaged by fire or other casualty which will cost more than
$668,000.00 to repair based on Seller’s claims to the insurer (the “Threshold”),
Buyer may, at its option,



18



--------------------------------------------------------------------------------



elect to terminate this Contract by giving written notice to Seller within
twenty days after the date of Seller’s notice to Buyer of the casualty, in which
case the Earnest Money (other than the Non-refundable Earnest Money) will be
delivered to Buyer and neither party will have any further rights or obligations
hereunder, other than those which expressly survive termination. If necessary,
the Closing Date shall be postponed until Seller has given the notice to Buyer
required by this Section and the period of twenty days described in this Section
has expired. If the Threshold is not met, or if Buyer does not timely make an
election to terminate this Contract, then the Closing will take place as
provided herein without reduction of the Sales Price, and at the Closing Buyer
will receive (i) a credit against the cash balance of the Sales Price payable at
Closing to the extent of payments received by or on behalf of Seller prior to
the Closing Date under any applicable insurance policy or policies in effect
with respect to the Property, (ii) an assignment of Seller's rights to any
payments which may be payable subsequent to the Closing Date under any
applicable insurance policy or policies in effect with respect to the Property
(or, if Seller’s insurer will not consent in writing to the assignment of such
policy and/or payments, a credit for such amounts), (iii) an assignment of
Seller's rights to payments with respect to rents due subsequent to the Closing
Date under any rental insurance policy or policies with respect to the Property
(or, if Seller’s insurer will not consent in writing to the assignment of such
policy and/or payments, a credit for such amounts), and (iv) a credit against
the cash balance of the Sales Price payable at the Closing in an amount equal to
the aggregate amount of the deductibles with respect to all such insurance
policies. Seller hereby covenants to (1) keep in force through the Closing Date
the same insurance with respect to the Property as in effect as of the Effective
Date (copies of which have been provided to Buyer with the Submission Matters)
and (2) cooperate to adjust, compromise and settle with the insurance company(s)
with respect to the insurance policies.
16.    MISCELLANEOUS:
(a)        Any notice required or permitted to be given hereunder will be deemed
received when (i) personally delivered, (ii) three days after being sent by
United States mail, postage prepaid, certified mail, return receipt requested,
and properly addressed, (iii) one day after being deposited with a nationally
recognized overnight courier service, charges prepaid, and properly addressed,
or (iv) received by email (with receipt confirmed by a return email and also
delivered by one of the other means herein provided), at the email address set
forth on the signature page of this Contract. For purposes of this Subsection,
the addresses of each party will be as set forth below the signature of such
party on this Contract, with a copy to the other addressees set forth below the
signature of such party.
(b)        This Contract will be construed under and in accordance with the laws
of the State of South Carolina, and all obligations of the parties created
hereunder are performable in Greenville County, South Carolina. Both parties
irrevocably agree that any legal proceedings in respect of this Contract or the
Property will be brought in the state or federal courts setting in Greenville
County, South Carolina.
(c)        This Contract will be binding upon and inure to the benefit of the
parties hereto, their respective legal representatives, successors, and
permitted assigns.
(d)        If any one or more of the provisions contained in this Contract are
for any reason held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability will not affect any other
provision hereof, and this Contract will be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.
(e)        This Contract constitutes the sole and only agreement of the parties
hereto and supersedes any prior understandings or written or oral agreements
between the parties respecting the subject matter hereof and cannot be changed
except by their written consent.
(f)        Time is of the essence with this Contract.



19



--------------------------------------------------------------------------------



(g)        Words of any gender used in this Contract will be held and construed
to include any other gender, and words in the singular number will be held to
include the plural, and vice versa, unless the context requires otherwise.
(h)        To facilitate execution, this Contract may be executed in any number
of counterparts, and it will not be necessary that the signatures of all parties
be contained on any one counterpart. Additionally, for purposes of facilitating
the execution of this Contract: (a) the signature pages taken from separate,
individually executed counterparts of this Contract may be combined to form
multiple fully executed counterparts; and (b) a facsimile or electronic
signature will be deemed to be an original signature for all purposes. All
executed counterparts of this Contract will be deemed to be originals, but all
such counterparts, when taken together, will constitute one and the same
instrument.
(i)        The parties hereto acknowledge that the parties and their respective
counsel have each reviewed and revised this Contract, and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party will not be employed in the interpretation of this Contract
or any amendments or exhibits hereto.
(j)        Whenever any determination is to be made or action to be taken on a
date specified in this Contract, if the date falls upon a Saturday, Sunday or
holiday observed by national banking associations in the State of South
Carolina, the date for such determination or action will be extended to the
first succeeding business day.
17.    TAX DEFERRED EXCHANGE. Each party acknowledges that the other party may
buy or sell the Property as part of a tax-deferred exchange pursuant to
Section 1031 of the Internal Revenue Code. Each party agrees that this Contract
and each party's rights and obligations under this Contract may be assigned to a
third party (the “Intermediary”) for the purpose of completing a tax-deferred
exchange. Each party agrees to accept performance from the Intermediary and
cooperate with the other party and the Intermediary as necessary to effect the
tax-deferred exchange, provided that in connection with the tax-deferred
exchange (i) there is no additional cost to the cooperating party, (ii) the
cooperating party does not have to incur any liability, (iii) the cooperating
party does not have to take title to any other property, and (iv) the Closing is
not extended or shortened. The party engaging in a tax-deferred exchange shall
indemnify and hold the other party harmless and defend the other party from any
and all claims, demands, causes of action, liabilities, losses, costs, damages
and expenses (including reasonable attorneys' fees and expenses and court costs)
of any kind and nature in connection with such party’s exchange. Nothing herein
shall release either party of any of the obligations or liabilities under this
Contract. The terms of this Section shall survive Closing or any earlier
termination of this Contract.
18.    ASSIGNMENT: Except for an assignment to accommodate a tax deferred
exchange or an assignment to an entity in which Buyer or its affiliates or
principals are investors, Buyer may not assign this Contract without Seller’s
prior written consent, which consent will not be unreasonably withheld, delayed
or conditioned. Upon any permitted assignment, Buyer and the assignee will
execute and deliver to Seller an assignment and assumption of this Contract, all
references herein to Buyer will be deemed to be references to such assignee;
however, Steadfast Asset Holdings, Inc., as the assignor, will remain jointly
and severally liable with the assignee for performance under this Contract after
any assignment. Buyer will notify Seller of any intended assignment at least
five days prior to Closing. Except for an assignment to accommodate a tax
deferred exchange, Seller may not assign this Contract.
19.    CONFIDENTIALITY: Seller and Buyer agree that, prior to Closing, they and
their agents and representatives will hold the terms of this Contract, including
the Sales Price, in confidence and will not disclose its content to others,
except Seller’s or Buyer’s lawyers, lenders, accountants or investors and other
parties requiring information about this Contract, including the Title Company,
or as required by law. Notwithstanding the foregoing, Seller hereby acknowledges
and agrees that Buyer or Buyer’s representatives may communicate with any
governmental authority or quasi-governmental authority for the purpose of



20



--------------------------------------------------------------------------------



gathering information in connection with the Property, or the transaction
contemplated by this Contract. The provisions of this Section will survive any
termination of this Contract for one year.
20.    OFAC. Each of Buyer and Seller represents and warrants to the other that
it is not a person or entity described by Section 1 of the Executive Order (No.
13,224) Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism, 66 Fed. Reg. 49,079 (September 25,
2001), and to its knowledge, does not engage in any dealings or transactions,
and is not otherwise affiliated, with any of those persons or entities. The
representation and warranty contained in this Section will survive Closing.
21.    Exhibits. The following exhibits are attached hereto and incorporated
herein by reference:
Exhibit A            The Land
Exhibit B:            Submission Matters
Exhibit B-1:            Service Contracts
Exhibit C:            Personal Property
Exhibit D:            Form of Deed
Exhibit E:            Form of Bill of Sale
Exhibit F:            Form of Assignment and Assumption Agreement
Exhibit G:            Form of Tenant Notice
Exhibit H:            Rent Roll
    



21



--------------------------------------------------------------------------------



EXECUTED in multiple counterparts effective as of the date the last of Buyer and
Seller signs, as indicated below.


SELLER:


BUTLER FEE LLC,
a Delaware limited liability company


By:
Butler Fee Inc.,
 
a Delaware corporation,
 
its sole member
 
 
 
 
By:
/s/ Jill A. Russo
 
Name:
Jill A. Russo
 
Title:
Vice President





Address:


c/o Titan Real Estate Investment Group, LLC
201 East McBee Avenue, Suite 202
Greenville, SC 29601
Attn: Jeff Tabor
Telephone No. (864) 326-3900
Email: jeff.tabor@treig.com


With a copy to:


Wafra Investment Advisory Group, Inc.
345 Park Avenue
41st Floor
New York, NY 10154
Attn: Yvonne M. Compitello
Telephone No. (212) 759-3700
Email: y.compitello@wafra.com


With copy to:


Sutherland Asbill & Brennan, LLP
999 Peachtree Street, NE
Atlanta, GA 30309
Attn: Alfred G. Adams, Jr.; Ellen Smith
Telephone No.: (404) 853-8014
Email:al.adams@sutherland.com;
ellen.smith@sutherland.com





22



--------------------------------------------------------------------------------



BUYER:
 
 
 
 
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation
 

By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President
Date:
 
 

 


DATE: May 12, 2015


Address:


18100 Von Karman Avenue, Suite 500
Irvine, CA 92612
Attention: Ana Marie del Rio
Telephone No.: (949) 852.0700
Email: AnaMarie.delRio@SteadfastCo.com


With a copy to:


Christina M. Graham
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, NE
Atlanta, Georgia 30326
Direct: 404.504-7652
Fax: 404.365.9532
E-mail: cgraham@mmmlaw.com





23



--------------------------------------------------------------------------------





TITLE COMPANY:


Receipt of $750,000.00 Earnest Money is acknowledged.


FIRST AMERICAN TITLE INSURANCE COMPANY


By:
/s/ Kevin W. Wood
Name:
Kevin W. Wood
Title:
VP/Counsel
Date:
5/15/2015





Address:


Kevin W. Wood
Vice President / Counsel
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328
Direct: (770) 390-6533
Fax:      (866) 735-3071
Email: kwwood@firstam.com







24



--------------------------------------------------------------------------------

        

EXHIBIT A
THE LAND
[psa.jpg]

Exhibit A – Page 1



--------------------------------------------------------------------------------



EXHIBIT B
SUBMISSION MATTERS


CONSTRUCTION / REHABILITATION
Plans & Specifications: Site plan and most current civil, landscape,
architectural, structural mechanical, electrical and fire protection plans,
including elevations
Construction contracts, if any, including for all work completed in past 3 years
Current capital improvements with schedule (past 3 years) and Capital
expenditure budget for next 3 years
Detailed unit-by-unit list of upgraded vs. non-upgraded units (if applicable)
Warranties in effect, if any (construction, roof, mechanical equipment, etc.)
Copies of all licenses, permits, and governmental approvals, including business
license (with expiration date & annual costs), fictitious business name
statements and building permits (showing placed in service/completion dates)
Certificate(s) of Occupancy for all buildings
List and description of tenant or common area work in progress, if any
Copies of all governmental correspondence or notices pertaining to the property,
including but not limited to building code, health code, zoning and fire code,
Maintenance records/work orders, including water intrusion log, for past 12
months
Operation & Maintenance (O&M) Manuals, if any, for maintenance of equipment or
hazardous materials
FINANCIAL
Monthly operating statements, YTD & 3-year historical (cash flow and income
statements, balance sheets)
Year-end financial statements: Trailing-12 and audited statements, past 3 years
Operating budget, current year and/or next available




Exhibit B – Page 1



--------------------------------------------------------------------------------



Tax bills: Real Property and Personal Property bills and Assessment notices,
current and past 3 years, with proof of payment (including special assessments
or districts and all documentation concerning appeals)
Utility bills for any master-metered utility expenses and any resident unit
utilities paid by the Property, monthly YTD and past calendar year (access to
utility billing site is preferred, if applicable)
List of utilities paid by Owner/Residents and list of account numbers
List of meters and required deposits (if any / typically for gas, electric,
water, phone)
Security deposit/resident ledgers, current
Name and version of accounting software
Tax returns, past 3 years - For company purchases only
Loan documents (full closing binder and all amendments, modifications,
extensions) and all material correspondence and/or notices given to or received
from lender/servicer - For loan assumptions only
REIT Property Services Questionnaire (form for completion to be provided)
General Ledger, prior year, most recent quarter-end and YTD (in Excel format)
Trial Balance, prior year, most recent quarter-end and YTD (in Excel format)
Bank Statements and Reconciliations, prior year, most recent quarter-end and YTD
(monthly)
Cash Disbursement Journal, prior year, most recent quarter-end and YTD
Check Register, prior year, most recent quarter-end and YTD
Accounts Payable Aging Detail, prior year, most recent quarter-end and YTD
Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection
Rent and expense selections, prior year, most recent quarter-end and YTD (25
respective selections to be made by Buyer’s independent REIT 3-14 auditors based
upon items received for #13-17 above)




Exhibit B – Page 2



--------------------------------------------------------------------------------



Payroll selections, prior year, most recent quarter-end and YTD (2-months of
selections with detailed support to be made by Buyer’s independent REIT 3-14
auditors; detailed support to be requested may include inputs, timecards,
reimbursement calculations, agreements or contracts as necessary, to support and
recalculate the payroll amounts shown in the financial statements)
MANAGEMENT/LEASING/OPERATIONS
Monthly rent rolls, prior year and YTD, in Excel (with all lease charges broken
out, to include unit square footage, monthly rent, deposits, financial
concessions, other concessions, lease term, extension options, defaults
(financial or otherwise), and such other information as Buyer may require)
Market rent survey (comparison of subject w/other properties)
Occupancy history, monthly for past 3 years and current YTD
Current leases for all tenants with all available tenant correspondence files,
including amendments/letters/agreements/default notices given or received, with
all historical litigation pleadings, if any (access to electronic lease files is
preferred, if applicable)
Current or former lease selections, as the case may be, with copies of back-up
for rents received (for both resident and any housing authority portion paid, as
applicable), prior year and YTD (25 selections to be made by Buyer’s independent
REIT 3-14 auditors)
Current form of lease with all addenda
List of leases under negotiation or currently out for signature
Current tenant contact sheet (name, address, phone number)
Current staff list (names, titles, hire dates, salary, unit info, hours per
week, list of benefits, commissions offered, if any)
Job descriptions for staff positions
Worker’s Comp insurance loss run history, including Experience Modification Rate
(YTD & past 3 yrs)
OSHA 300 Log (most recent 3 years)
Inventory of personal property on site, including items such as furniture,
supplies, appliances
Property brochure
Amenity Report (listing amenities per unit type, with any adjustment in rent)
List of all active vendors utilized at the property (name, function, contact
information)




Exhibit B – Page 3



--------------------------------------------------------------------------------



Copies of all operating and management service contracts, including but not
limited to:
a. Advertising (including any apt. locator services & pay-per-lease agreements)
b. Alarm monitoring (including any firm alarm & security cameras)
c. Cable/TV (including any revenue sharing programs); if none, please indicate
so in writing
d. Elevator
e. Equipment leases (such as copier, postage machines, key control systems)
f. Fire extinguisher (including any fire sprinkler systems)
g. Furniture rental
h. HVAC
i. Internet (including any leased equipment such as modems and firewalls
j. Janitorial services (including any uniform cleaning services)
k. Landscaping (including any pond/lake maintenance and snow removal)
l. Laundry
m. Pest control (including any termite contracts)
n. Phone (landlines, cell phones, pagers, answering service)
o. Pool (maintenance, emergency phone, etc.)
p. Property management agreement; indicate whether entity is related party for
disclosure purposes
q. Security (including any on-site courtesy officer arrangements)
r. Trash (including recycling programs); Also a copy of the most recent invoice
s. Revenue Sharing (such as vending machines, pay phones)
t. Collection Recovery
u. Credit/application verification
v. Training programs (including any safety training materials and/or Safety
Plan)




Exhibit B – Page 4



--------------------------------------------------------------------------------



w. Software (including any property management software such as OneSite, Yardi,
etc.)
x. Common Area Services (such as office cleaning, dog waste removal, etc.)
y. Utility Billing by Third Party
z. Gate/Access Systems (including software for programming access cards/remotes)
aa. Towing/Parking Services
bb. Website Domain (including any website hosting)
cc. Boiler Maintenance and Water Treatment
PHYSICAL ITEMS
Property information, including number of pools, spas, dumpsters (with size),
buildings, storage units, laundry rooms
Marketing photos, including aerial photos if available
Parking: indicate carport, garages, or open spaces and how many of each
Unit floor plans with sq. footage
List of model units, if any (apt. #, bedrooms, rent loss)
List of fire safety equipment, such as smoke sensors, suppression devices, etc.
(including system type, rating, map of locations, etc.)
Current insurance certificates AND Declaration Pages: Evidence of Commercial
Property Insurance and Certificate of Insurance and copies of all current
Certificates of Liability Insurance for any commercial tenants (including
laundry and cell towers)
Insurance loss run history, past 3 years and YTD (property & general liability)
Copies of insurance policies, past 3 years
All existing third party reports, including, but not limited to:
a. Certified, as-built ALTA Survey
b. Appraisal (if dated w/n 24 months)
c. Asbestos
d. Lead-Based Paint Report
e. Engineering study or inspection (structural or otherwise)




Exhibit B – Page 5



--------------------------------------------------------------------------------



f. Mold
g. Phase I Environmental
h. Physical Needs Assessment
i. Operations & Maintenance (O&M) Plans, if any
j. Radon
k. Soils/Geotechnical
l. Termite
m. Fire/Life Safety Inspection Report (current)
TITLE AND AGREEMENTS
Existing Owner’s Title Insurance Policy and current commitment for title
insurance (with all exception documents)
Zoning: any reports, compliance letters, maps, ordinances, amendments, CC&R’s,
special use permits, etc.
Pending litigation summary and copies of all pleadings, if applicable
Governmental Agreements: Any city or county development agreements, bonds, tax
increment financing agreements, municipal utility agreements, etc.
Condo / Association documents, if applicable (articles of incorporation, bylaws,
CC&R’s, Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, etc.)
Development Agreements: Any development agreements or restrictions with any
private party
Access Agreements: Any agreements for shared roadways, driveways or other access
Amenities Agreements: Any reciprocal easement agreements or shared used
agreements for any amenities
Other Agreements: Any agreements that will be binding on the property after
closing or that provide any material benefit to or obligation on the property






Exhibit B – Page 6



--------------------------------------------------------------------------------



EXHIBIT B-1
SERVICE CONTRACTS
ADT
Security
Apartment Guide
Advertising
Appliance Warehouse of America
Washer and Dryer Equipment
CallMax
Calling Service
Charter Business
Phone
Charter Business
Internet
5 G
Printer
Macke Laundry Service
Laundry
Co - Op Gas
Helium Tank
Cramer Pest Control
Perst Control
Envirocare
Landscaping
Handy Trac
Key Control System
King III
Emergency Communications



















    







Exhibit B-1 – Page 1



--------------------------------------------------------------------------------



EXHIBIT C
PERSONAL PROPERTY


[See Attached]


[INTENTIONALLY OMITTED]



Exhibit C – Page 1



--------------------------------------------------------------------------------



EXHIBIT D
Form of Limited Warranty Deed
THIS INSTRUMENT PREPARED BY
AND WHEN RECORDED SEND TO:


____________
_________
_________
_________


STATE OF SOUTH CAROLINA
)

)
TITLE TO REAL ESTATE

COUNTY OF CHARLESTON
)            (Limited Warranty Deed)



KNOW ALL MEN BY THESE PRESENTS, that BUTLER FEE LLC, a Delaware limited
liability company (hereinafter) called “Grantor”, for and in consideration of
Ten Dollars and 00/100 Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, has
granted, bargained, sold and released, and hereby does grant, bargain, sell and
release unto ________________________, a_____________________ (hereinafter the
“Grantee”), the following described property and easements, to wit:
SEE EXHIBIT “A” ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE:


DERIVATION:
_____________________________ from ___________________________________ dated
___________________and recorded with the Greenville County Register of Mesne
Conveyance in Book ______, page ______.


ASSESSOR’S TAX PARCEL NO.:     ____________________


GRANTOR’S ADDRESS:     c/o Titan Real Estate Investment Group, LLC
201 East McBee Avenue, Suite 202
Greenville, SC 29601


TO HAVE AND TO HOLD all and singular the above-described parcels of land and
premises, together with all and singular the rights, members, hereditaments,
improvements, easements and appurtenances thereunto belonging or in any wise
appertaining (collectively, the “Premises”) unto the Grantee, and the Grantee’s
successor and assigns forever.





Exhibit D – Page 1



--------------------------------------------------------------------------------



The Grantor does hereby bind itself and its successors to warrant and forever
defend all and singular said premises unto the Grantee and the Grantee’s
successors and assigns, against the Grantor and the Grantor’s successors and
assigns, and against the claims of all persons owning, holding or claiming by,
through or under Grantor, subject to those exceptions listed on Exhibit “B”
attached hereto and made a part hereof.
[Rest of Page Intentionally Left Blank; Signature Page Follows]



Exhibit D – Page 2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantor, by its duly authorized signatory, has executed
this instrument under seal as of this _______ day of ________________, 2015.


Signed, sealed and delivered
in the presence of:
GRANTOR:


BUTLER FEE LLC,
a Delaware limited liability company


By:    Butler Fee Inc.,
a Delaware corporation,
its sole member




By:___________________________
Name:
Title:


_____________________    
Witness #1                


_____________________
Witness #2


STATE OF
)

)        
COUNTY OF
)

PERSONALLY appeared the undersigned witness and made oath that (s)he saw
_________, the ___________________ and authorized signatory of and for Butler
Fee Inc., a Delaware corporation, and the sole member of Butler Fee LLC, a
Delaware limited liability company, sign, seal and as its act and deed, deliver
the within written instrument, for the uses and purposes therein mentioned, and
that (s)he, with the other witness subscribed above, witnessed the execution
thereof.
________________________________
Witness No. 1
SWORN TO before me this
____ day of _______________, 2015.
__________________________________
Notary Public
My commission expires__________________



Exhibit D – Page 1



--------------------------------------------------------------------------------



(SEAL)



Exhibit D – Page 2



--------------------------------------------------------------------------------



Exhibit “A” to Deed


Legal Description


[Insert Legal Description]





Exhibit D – Page 3



--------------------------------------------------------------------------------



Exhibit “B” to Deed


Permitted Exceptions


[Insert List of Permitted Exceptions]











Exhibit D – Page 4



--------------------------------------------------------------------------------



EXHIBIT E


BILL OF SALE
Know all men by these presents, that BUTLER FEE LLC, a Delaware limited
liability company (“Grantor”), for and in consideration of the sum of ten
dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, does bargain, sell, grant, transfer, assign,
and convey to _________________________, a _____________ limited liability
company (“Grantee”) all of its right, title, and interest, if any, in and to any
and all (i) tangible personal property owned by Grantor and now at, in or upon
or used in connection with the property commonly known as Arbors at Brookfield,
located in the City of Mauldin, County of Greenville and State of South Carolina
(“Property”), and more particularly described on Exhibit A attached hereto,
including without limitation the tangible personal property listed on Schedule 1
attached hereto, and (ii) intangible personal property owned by Grantor in
connection with or arising out of the ownership of the Property.
Grantor is selling and Grantee is purchasing the Property “AS IS WHERE IS” with
all faults, WITHOUT RECOURSE AS TO GRANTOR AND WITHOUT WARRANTIES OF ANY KIND OR
NATURE WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES OF TITLE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ANY
AND ALL SUCH WARRANTIES BEING HEREBY EXPRESSLY DISCLAIMED, except as otherwise
expressly provided in that certain Contract of Sale dated as of ______________,
2015 between Grantor and Grantee’s predecessor-in-interest, STEADFAST ASSET
HOLDINGS, INC., a California corporation.
IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the ____ day of
___________________, 2015.
BUTLER FEE LLC,
a Delaware limited liability company


By:    Butler Fee Inc.,
a Delaware corporation,
its sole member




By:___________________________
Name:
Title:


EXHIBITS:
A - Legal Description
SCHEDULES:
1 – Tangible Personal Property





Exhibit E – Page 1



--------------------------------------------------------------------------------



EXHIBIT F


ASSIGNMENT AND ASSUMPTION
OF LEASES, CONTRACTS AND APPROVALS

THIS ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND APPROVALS (this
“Assignment”) is made as of the _____ day of __________________, 2015, by and
between BUTLER FEE LLC, a Delaware limited liability company (“Assignor”), and
_________________________, a ________ limited liability company (“Assignee”).
W I T N E S S E T H:
For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:
1.    Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:
(a)    All right, title and interest of Assignor in and to all leases and
occupancy agreements relating to the Property, including, without limitation,
those certain leases described on Exhibit A attached hereto and made a part
hereof (collectively, the “Leases”), relating to the leasing of space in or on
that certain land and improvements located in the County of Greenville, State of
South Carolina, more particularly described in Exhibit B attached hereto (the
“Property”), and all of the rights, interests, benefits and privileges of the
lessor thereunder, and all prepaid rents and security and other deposits held by
Assignor under the Leases as described on Exhibit A (collectively, the
“Deposits”) but subject to all terms, conditions, reservations and limitations
set forth in the Leases.
(b)    To the extent assignable, all right, title and interest of Assignor in
and to those certain contracts set forth on Exhibit C attached hereto and made a
part hereof, and (without representation, warranty or recourse except as
expressly set forth in the Purchase Agreement) all warranties, guaranties,
indemnities and claims (including, without limitation, for workmanship,
materials and performance) and which exist or may hereafter exist against any
contractor, subcontractor, manufacturer or supplier or laborer or other services
relating thereto (collectively, the “Contracts”).
(c)    To the extent assignable and without representation, warranty or
recourse, all right, title and interest of Assignor in and to all building
permits, certificates of occupancy, and other certificates, permits, licenses
and governmental approvals relating to the design, construction, ownership,
occupancy, use, management, operation, maintenance or repair of the Property,
including, without limitation, those identified on Exhibit D attached hereto and
made a part hereof (collectively, the “Approvals”) and any plans,
specifications, studies, reports or surveys relating to the Property.
2.    This Assignment is given pursuant to that certain Contract of Sale (as
amended, the “Purchase Agreement”) dated as of __________ 2015, between Assignor
and Assignee’s predecessor-in-interest, STEADFAST ASSET HOLDINGS, INC., a
California corporation, providing for, among other things, the conveyance of the
Leases, the Contracts and the Approvals.
3.    Assignee hereby accepts the assignment of the Leases, the Contracts and
the Approvals and agrees to assume and discharge, in accordance with the terms
thereof, all of the obligations thereunder arising from and after the date
hereof. Assignee further assumes all liability of Assignor for the refund or
return of the Security Deposits as and when required by the Leases.
4.    Assignor agrees to indemnify, defend and hold harmless Assignee from and
against any and all claims, demands, liabilities, losses, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) asserted against or suffered or incurred by Assignee as a result of or
in connection with any liabilities or obligations under the Leases and the
Contracts, provided, however, that Assignor’s



Exhibit F – Page 1



--------------------------------------------------------------------------------



indemnification obligations under this Paragraph 4 shall be limited to
liabilities or obligations thereunder relating to periods before the date
hereof. The indemnification obligation of Assignor set forth herein shall
automatically expire twelve (12) months after the date of this Agreement.
Assignee agrees to indemnify, defend and hold harmless Assignor from and against
any and all claims, demands, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
asserted against or suffered or incurred by Assignor as a result of or in
connection with any liabilities or obligations under the Leases, the Security
Deposits and the Contracts, arising on and after the date hereof.


5.    In any action to enforce the provisions of this Assignment, the prevailing
party shall be entitled to an award of its attorneys’ fees and costs. This
Assignment may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Assignment. The terms, covenants and conditions
hereof shall inure to the benefit of and be binding upon the respective parties
hereto, their heirs, executors, administrators, successors and assigns. Any
alteration, change or modification of or to this Assignment, in order to become
effective, must be made in writing and in each instance signed on behalf of each
party to be charged. No provision of this Assignment that is held to be
inoperative, unenforceable or invalid shall affect the remaining provisions, and
to this end all provisions of this Agreement shall be severable. This Assignment
shall be governed by the laws of the State of South Carolina and is performable
in Greenville County, South Carolina.


IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.
 
ASSIGNOR:


BUTLER FEE LLC,
a Delaware limited liability company


By: Butler Fee Inc.,
      a Delaware corporation,
      its sole member




      By:___________________________
      Name:
      Title:


 
 




Exhibit F – Page 2



--------------------------------------------------------------------------------



 
ASSIGNEE: 
                  ,
a                   
By:                  
Name:                
Title:                  





Exhibit A    Leases
Exhibit B    Description of the Property
Exhibit C    Contracts
Exhibit D    Approvals





Exhibit F – Page 3



--------------------------------------------------------------------------------



EXHIBIT G


FORM OF TENANT NOTICE
[DATE]
All Tenants of Unit ___ of ________ Apartments
Please be advised that on the date hereof the ____________ Apartments have been
sold by ___________ (“Seller”) to ________________________ (“Buyer”).
Buyer has assumed Seller’s obligations under your lease which arise after the
date hereof, including any obligation Seller may have to return to you in
accordance with the provisions of your lease the security deposit being held by
Seller.
All future rental payments, including payments for any and all statements on
hand, should be made payable to _____________ Apartments and delivered or mailed
to the on‑site office at:
____________
____________
____________

        
If you have any questions, please contact the Manager. The Manager’s contact
information is as follows:
____________
____________
____________

        
Sincerely,


SELLER:


BUTLER FEE LLC,
a Delaware limited liability company


By:
Butler Fee Inc.,

a Delaware corporation,
its sole member




By:___________________________
Name:
Title:









Exhibit G – Page 1



--------------------------------------------------------------------------------



EXHIBIT H


RENT ROLL


[See Attached]


[INTENTIONALLY OMITTED]





Exhibit H – Page 1

